DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 14-16 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 23 December 2021. Furthermore, note claim 19 depends from a nonelected species claim 18, therefore, claim 19 is also being withdrawn from further consideration at this moment. Claims 1-13, 17 and 20 remain pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al – hereafter Huang – (US 20170241430 A1).

Regarding claim 1, Huang teaches a fan module (Fig.2/3), comprising:
a body (Fig.2, 110/112/114), having a rotating axis (Fig.2, central axis of 112), wherein the body is telescopic (Fig.3, note 112 is telescopic with respect to 250) along the rotating axis to have an elongated state and a shortened state (Fig.3, states not shown); and
a plurality of blades (Fig.2, 150/160/170/180), respectively disposed on the body, wherein the plurality of blades rotate along with the body along the rotating axis (Fig.2), wherein at least a portion (170/180) of each of the plurality of blades is flexible (Fig.2, 170/180; note ¶20, “the material of each of the strip structures 180 of each second part 170 preferably includes … flexible heat-conductive material … each of the second parts 170 is of greater flexibility than each of the first parts 160, so the strip structure 180 changes shape with respect to the first part 160”) and a bending state of each of the plurality of blades is changed along with the elongated state or the shortened state of the body (Fig.2, 170/180; note ¶20, “each of the second parts 170 is of greater flexibility than each of the first parts 160, so the strip structure 180 changes shape with respect to the first part 160”), wherein an axial size of each of the plurality of blades along the rotating axis when the body is in the elongated state is greater than the axial size of each of the plurality of blades along the rotating axis when the body is in the shortened state (¶20; note that during rotation of the plurality of blades 170/180 changes shape with respect to 160, the change in shape would decrease the axial size of the plurality of blades since 170/180 will not be axially aligned with the rotating axis in a shortened state).

Regarding claim 17, Huang further teaches at least one power source (Fig.3, not shown but part of 250; note ¶25, 250 cooperates with a stator accommodated in 114), connected to the rotating axis (Fig.2/3) and configured to drive the body and the plurality of blades to rotate (Fig.2/3).

claim 20, Huang further teaches an orthographic projection area of each of the plurality of blades on a plane when the body is in the elongated state is greater than the orthographic projection area of each of the plurality of blades on the plane when the body is in the shortened state, wherein the rotating axis is located on the plane (¶20; note that during rotation of the plurality of blades 170/180 changes shape with respect to 160, the change in shape would decrease the axial size of the plurality of blades since 170/180 will not be axially aligned with the rotating axis in a shortened state).

Allowable Subject Matter
Claims 2-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The following claim limitations were not found in the prior art:
the body comprises: a first hub; a first disc, disposed on the first hub; a second hub, wherein the first hub and the second hub are movably sleeved together along the rotating axis; and a second disc, disposed on the second hub, wherein each of the plurality of blades has a plurality of regions connected to each other in sequence along an axial direction of the rotating axis, and a first position and a last position of the plurality of regions are respectively connected to the first disc and the second disc;
note that Huang et al (US 20170241430 A1) only discloses one hub;
another relevant prior art reference Kuo et al (US 20140193242 A1) discloses a fan module with a first hub and a second hub (Fig.1/2, where 112 and 122 point respectively); however, does not disclose the flexible and bending 
another relevant prior art reference Beaston (US 9,328,713 B2) discloses a flexible blade configuration that can change from a shortened to an elongated state (Fig.1, via 117), however, the disclosed configuration is directed to a turbine generator.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUAN G FLORES/Primary Examiner, Art Unit 3745